Citation Nr: 0401686	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2001 rating decision by 
the RO that, in part, denied a claim of entitlement to 
service connection for a left ankle injury.

Besides the issue listed above, claims of entitlement to 
service connection for allergic reaction to polyurethane and 
penicillin, service connection for hypertension, service 
connection for right knee arthritis, and service connection 
for left knee arthritis were addressed in the March 2001 
rating decision.  After the veteran filed a notice of 
disagreement (NOD) in May 2001, the RO granted service 
connection for hypertension, service connection for right 
knee strain, and service connection for left knee arthritis 
in December 2002.  Accordingly, these issues are no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  (It should be noted that service connection for 
right knee arthritis was not granted in December 2002.  This 
issue will be addressed in the remand that follows the 
decision below.)

The record also shows that, after the veteran filed a NOD in 
May 2001, the RO issued a statement of the case (SOC) in 
December 2002 that addressed the issues of entitlement to 
service connection for a left ankle injury including as 
secondary to exposure to polyurethane and loud noises and 
entitlement to service connection for allergic reaction to 
polyurethane and penicillin.  Thereafter, the veteran filed a 
VA Form 9 in February 2003 and specifically limited his 
appeal to the issue of entitlement to service connection for 
left ankle disability.  See 38 C.F.R. § 20.200 (2003) (an 
appeal consists of a timely filed NOD in writing, and after a 
SOC has been furnished, a timely filed substantive appeal).  
The Board notes that, although a February 2003 statement from 
the veteran's representative refers to both issues listed in 
the SOC, the Board finds that the veteran's February 2003 
substantive appeal is an accurate reflection of the veteran's 
intentions of what issue he wanted to appeal to the Board.  
The representative specifically indicated that the two issues 
were taken from a May 2001 rating decision; the 
representative also relied on the veteran's response to the 
SOC for argument on appeal.  This presentation therefore 
strongly suggests that the representative was deferring to 
the veteran's substantive appeal for a statement of what 
issue was on appeal.  Accordingly, the issue of entitlement 
to service connection for allergic reaction to polyurethane 
and penicillin is not currently before the Board on appeal.  


FINDING OF FACT

The veteran does not have a left ankle disability that is 
attributable to active military service.


CONCLUSION OF LAW

The veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

The veteran contends that his left ankle disability, 
currently diagnosed as chronic left ankle sprain, is a 
residual of an injury incurred during service, or is due to 
exposure to loud noises or polyurethane in service.  For the 
reasons that follow, the Board finds that service connection 
for left ankle disability is not warranted. 

The veteran's service medical records show that, in September 
1981, he was seen after purportedly twisting his left ankle.  
When examined, however, the veteran reported that he had 
twisted his left foot, and complained of left foot pain.  
Observation revealed tenderness to palpation over the 
proximal 5th metatarsal.  X-ray was within normal limits.  
There was full ankle range of motion without edema.  The 
diagnosis/assessment was contusion of the left foot.  The 
next day, the veteran was seen with complaints of an 
inversion injury of the foot, which was painful and tender at 
the metatarsal/tarsal junction.  The impression was sprain, 
left forefoot.  The remaining service medical records are 
negative for any references or findings pertaining to the 
left ankle.

Thereafter, a letter from the veteran's private physician, 
dated in May 2000, indicates that a review of the veteran's 
service medical records revealed, among other things, 
treatment for pain in the ankles.  The physician opined that 
the veteran still suffered from left ankle pain and that such 
condition was related to exposure to loud noises and 
polyurethane in service.

Subsequently, a VA examination was conducted in July 2000 to 
determine the etiology of any left ankle disability including 
whether such disability was secondary to exposure to loud 
noises and polyurethane in service.  At the July 2000 VA 
examination, the examiner noted the veteran's history of a 
twisted left ankle while in service.  The veteran reported 
that he had hurt his left ankle while playing softball during 
service.  He further reported that the left ankle was 
sometimes stiff and that it popped.  Examination of the left 
ankle revealed no swelling, deformity, redness, or increased 
temperature.  Ankle dorsiflexion, plantar flexion, eversion, 
and inversion were within normal limits.  Range of motion was 
within normal limits with no evidence of instability.  The 
examiner found that the veteran had chronic left ankle strain 
with limitation of function because of mild pain but no 
limitation of function due to weakness.  The examiner also 
found that the veteran had hypertension, chronic lumbosacral 
strain, and chronic strain of the knees.  The examiner 
further opined that, after examining the veteran's service 
medical records, there was no medical evidence that noise 
exposure or exposure to polyurethane in service could have 
led to hypertension, arthritis, bilateral knee, or left ankle 
disability but the examiner did note that all of these 
conditions were shown in the veteran's service medical 
records.  The examiner specifically stated that the veteran 
had problems with his knees, left ankle, and back in service, 
and that although exposure to loud noise and polyurethane 
could not have led to all of these conditions, the veteran 
did have all of them while in service. 

In a letter dated in May 2001, the private physician 
reiterated the opinion that the veteran continued to suffer 
from pain in the ankles, which most likely started during 
active duty.

An examination was conducted for VA in May 2002 by QTC 
services.  The veteran gave a history that his left ankle 
disability was related to an injury but could not recall the 
date of onset.  Examination of the ankle joints revealed no 
constitutional signs of arthritis, and the appearance was 
within normal limits.  Left ankle range of motion was 
additionally affected by pain.  The diagnoses included left 
ankle sprain.  

Given the difference of opinion between the May 2001 private 
physician and the May 2002 QTC examination report, a request 
was made for a VA physician to reconcile such opinions.  

After reviewing the claims file, in a December 2002 opinion, 
a VA physician noted that the veteran's service medical 
records documented a visit to the emergency room in September 
1981 for a twisted left foot, with a diagnosis of contusion 
of the left foot.  The physician noted that no left ankle 
injury or condition was documented.  Therefore, it was the 
physician's opinion that it was not at least as likely as not 
that the veteran's left ankle condition was incurred in 
service. 

In this regard, it is the Board's conclusion that the 
evidence against the veteran's claim of service connection 
outweighs the evidence in favor of it.  Simply put, due to 
the comprehensive review of the file by the December 2002 VA 
physician, and the available service medical records, which 
are consistent with the conclusion reached, the Board finds 
the opinion provided by the December 2002 examiner to be more 
persuasive than the opinions provided by the private 
physician or even the July 2000 examiner.  The December 2002 
VA examiner explored the etiology of any left ankle 
disability by relying on the medical evidence of record, 
including in-service findings specifically made 
contemporaneously with the veteran's injury.  Although the 
private physician's statements support the veteran's 
contentions that the veteran's left ankle pain began in 
service, the salient point to be made in regard to the 
private physician's opinion is that it appears to rely, in 
large measure, on a recitation of what the veteran told him.  
There is no indication that the examiner formed his opinion 
based on a review of the clinical findings documented in and 
since service, but on the veteran's reported history and 
post-service treatment of the veteran.  This is so because 
the private physician specifically noted that the veteran had 
been treated for pain in the ankles, which is contrary to the 
findings in the service medical records.  As noted above, the 
veteran's service medical records show that, in September 
1981, he had complained of, and was treated for, left foot 
pain.  

Additionally, the record shows that the private physician 
referred to the veteran's own self-reported history of his 
left ankle disability beginning in service, and while certain 
symptoms may very well have occurred just as the veteran 
reported, this nexus opinion does not account for the 
veteran's service medical records which do not document a 
left ankle disability but instead refer to problems 
pertaining to the left foot.  Moreover, the private physician 
noted that the veteran's left ankle pain was related to 
exposure to loud noises and polyurethane in service or that 
left ankle pain began during service; however, the Board 
notes that the private physician did not indicate that the 
veteran had a current left ankle disability.  Instead, the 
private physician simply refers to the veteran's current left 
ankle pain.  In this regard, the Board notes that pain is not 
considered a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

Nevertheless, the private physician indicates that such left 
ankle pain had been a problem since the veteran's military 
service.  On the contrary, the medical records do not contain 
any complaints pertaining to the left ankle until at least 
2000 when the veteran filed his claim for service connection, 
which is more than 15 years after his separation from 
service.  For all of these reasons, the Board gives less 
evidentiary weight to the opinion that came from the private 
physician in May 2000 or May 2001 and finds that it has less 
probative value than the December 2002 VA opinion.  

Although the veteran has been found to have a left ankle 
sprain by VA physicians, the Board finds that the December 
2002 VA addendum report best explains the veteran's left 
ankle sprain, namely that it was likely that he had such 
disability but that it is not due to service.  As noted 
above, there is no mention of the veteran having had a left 
ankle disability until more than 15 years after separation 
from service.  It is significant that the December 2002 VA 
physician reviewed the entire record and based the opinion on 
the evidence set forth in the claims file, something the 
private physician apparently did not do.  Also, the December 
2002 VA physician provided a more accurate description of 
what was contained in the veteran's service medical records 
that the July 2000 VA examiner.  This is so because the July 
2000 VA examiner appeared to accept the veteran's statement 
that his service medical records reflected that the veteran 
had injured his ankle while playing softball in September 
1981.  A careful review of the September 1981 medical record 
does not contain information that the veteran injured his 
ankle while playing softball.  In fact, although the 
September 1981 record contains an initial notation of a 
twisted left ankle, when the veteran was actually examined, 
the veteran referred only to the left foot and the medical 
findings only pertain to a left foot injury or problem.  Such 
a conclusion was accurately detailed by the December 2002 VA 
physician; namely that the service medical records do not 
contain documentation of any left ankle injury.

Significantly, the December 2002 VA opinion is consistent 
with the evidence of record, which does not show problems 
with the left ankle until many years after the veteran's 
separation from service.  In light of the foregoing, the 
Board gives greater evidentiary weight to the opinion 
provided by a VA physician in December 2002.  Although the 
private physician reported that it was likely that the 
veteran's left ankle pain was due to service, the Board 
reiterates that pain is not considered a disability for which 
service connection may be granted.  Sanchez-Benitez, 13 Vet. 
App. at 282.  Moreover, the July 2000 VA examiner does not 
specifically provide a nexus opinion that the veteran's 
chronic left ankle strain is due to service, but merely 
indicates that he had a left ankle problem in service.  
Again, a statement that is shown in the service medical 
records.  Consequently, the overall evidence tends to make 
the case that veteran's current left ankle disability has no 
relationship to military service.  For these reasons, greater 
weight is to be given to the December 2002 VA opinion.  
Therefore, the Board finds that a current left ankle 
disability is not attributable to military service.

The Board has considered the veteran's written statements and 
his representative's written statement regarding the etiology 
of the veteran's left ankle disability.  While the veteran is 
competent to provide information regarding the symptoms the 
veteran currently experiences and has experienced since 
military service, he has not been shown competent to comment 
upon etiology or time of onset.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay witnesses are competent to describe painful experiences 
and symptoms that result therefrom).  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for residuals of a left 
ankle injury.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  VA has established regulations to 
implement this law.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations.  From 
the outset, the RO had informed the veteran of the bases on 
which it decided the claim and of the elements necessary to 
be granted the benefit sought.  Initially, the RO notified 
the veteran in March 2001 of the denial of his service 
connection claim, and sent the veteran notice of such action 
in a letter dated in April 2001.  In response to his NOD, the 
RO issued the veteran a SOC in December 2002, which addressed 
the entire development of his claim up to that point.  The 
SOC notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran thereafter perfected 
his appeal of the issue.  

The record also reflects that the veteran was specifically 
advised in January 2001 of the information and evidence 
needed to substantiate his claim, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the December 
2002 SOC informed the veteran of the information and evidence 
needed to substantiate his claim.  Moreover, the veteran was 
made aware, through the January 2001 letter described above, 
of which evidence should be obtained by him and which 
evidence would be retrieved by VA.  See Quartuccio, supra.  
It is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  The record reflects that the veteran was 
afforded a VA examination in July 2000 and May 2002.  Another 
VA examiner also provided an addendum opinion in December 
2002 on the matter.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the new duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand of the issue 
addressed above for further action under the VCAA will serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Under these circumstances, further development of the claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for a left ankle disability is denied.


REMAND

The record reflects that, in March 2001, the RO denied 
service connection for arthritis of both knees.  As noted in 
the Introduction section above, service connection was later 
granted for arthritis of the left knee and for a right knee 
strain, but not for arthritis of the right knee.  The veteran 
submitted a May 2001 NOD with each denial of service 
connection entered by the March 2001 rating decision.  The 
December 2002 rating decision made moot the left knee 
arthritis claim.  Nevertheless, the claim of service 
connection for right knee arthritis was not thereafter 
addressed in the December 2002 rating decision or in the 
December 2002 SOC.  In situations such as this, where the 
veteran has filed a NOD, but no SOC has been issued, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board should remand the matter to the RO 
for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

This issue is accordingly REMANDED to the RO for the 
following action:

The RO should re-examine the issue of 
entitlement to service connection for 
right knee arthritis to determine whether 
additional development or review is 
warranted.  If no additional development 
is required, or when it is completed, the 
RO should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the claim of service 
connection for right knee arthritis be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this claim of service connection.  The appellant need take no 
action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



